Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-16-2005

USA v. Gonzalez
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-1674




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Gonzalez" (2005). 2005 Decisions. Paper 227.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/227


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                       No. 03-1674

                            UNITED STATES OF AMERICA
                                       v.
                                ANGEL GONZALEZ

                                 (EDPA No. 02-cr-00534)

PRESENT:      SLOVITER, FUENTES, and BECKER, Circuit Judges

                                         ORDER

       On May 25, 2004, this Court issued its opinion and judgment in the above
captioned case. On June 22, 2004, appellant Angel Gonzalez filed a petition for rehearing
en banc which was denied by order entered July 7, 2004.

        On July 8, 2004, Appellant filed a Motion to Amend Appellant’s Motion for Leave
to File Supplemental Petition for Rehearing in Light of the Supreme Court’s Decision in
Blakely v. Washington 542 U.S. 296 (2004) which the Court has construed as a Motion
to Reopen the Appeal in Light of Supreme Court's Decision in Blakely;

       On August 5, 2004, the Court issued an order holding c.a.v. all motions relating to
the Supreme Court’s decision in Blakely;

       On July 8, 2005, the Court directed the parties to file written comment as to the
applicability of the Supreme Court’s decision in United States v. Booker, 125 S. Ct. 738
(2005) to the present case.

        Upon review of the parties’ comments, and particularly the government’s
concession “that under the precedent of this Court, set forth in United States v. Davis, 407
F.3d 162 (3d Cir. 2005), this case should be remanded for resentencing, allowing the
district court to consider the application of Booker in the first instance,”it is hereby
O R D E R E D that the Motion to Reopen the Appeal is granted. The Court’s opinion
and judgment entered May 25, 2004 are amended in accordance with this Court’s
procedures set forth in United States v. Davis, 407 F.3d 162 (3d Cir. 2005).

                                                 By the Court,

                                                 /s/ Dolores K. Sloviter
                                                 Circuit Judge
Date: November 16, 2005
CLC\cc: Robert Epstein, Esq.       David L. McColgin, Esq.       Roberta Benjamin, Esq.